Citation Nr: 1205918	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 10 percent.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left upper ankle disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2011 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has been productive of complaints including depressed mood, anxiety, suspiciousness, irritability, chronic sleep impairment, mild memory loss, and occasional but not frequent panic attacks.

2.  At the October 2011 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claims for service connection for right knee and upper left ankle disorders.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for PTSD have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for a right knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for an upper left ankle disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Veteran's appeal of initial rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection for PTSD, is needed under the VCAA.

The Veteran has been afforded adequate examinations on the issue of rating for service-connected PTSD.  VA provided the Veteran with examinations in July 2009 and January 2011.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical findings were conducted.  The conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of initial rating for service-connected PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

The issues of entitlement to service connection for a right knee and upper left ankle disorder are dismissed herein, and the issues of entitlement to service connection for bilateral hearing loss and tinnitus are being remanded for further development.  Hence, no discussion of notice and assistance procedures with regard to those claims is necessary.  


PTSD Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1 (2011).  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2 (2011), which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 (2011) provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this general formula for rating mental disorders, a 10 percent rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

In order to be entitled to the next higher, 30 percent evaluation, the evidence must demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.   

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).

The Veteran has challenged the initial disability rating assigned to his service-connected PTSD by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating). Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD Initial Rating

In the present case, service connection for PTSD was granted in the September 2009 rating decision that is the subject of this appeal.  A 10 percent initial evaluation was assigned, effective from February 21, 2009, the date the claim for service connection was received.  

The Veteran contends that he is entitled to a higher initial rating.  In a notice of disagreement, he wrote that he felt his PTSD symptoms were closer to what is required for a 30 percent disability rating (there is no 35 percent rating available).  The Veteran reports that he had multiple stressful enemy encounters in service, and that he experienced persistent memories of these, he has few friends and difficulty with family relationships, is distrustful, gets angry and upset easily, has anxiety and panic attacks.

The Board has reviewed all the lay and medical evidence of record, and finds that the criteria for an initial disability rating of  30 percent have been more nearly approximated for the entire rating period on appeal.  Throughout the rating period on appeal, the Veteran's PTSD has been productive of complaints including chronic sleep impairment, anxiety, occasional panic attacks, mild memory problems, and social isolation, which more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

The evidence of record demonstrates occasional depressed mood.  At the July 2009 VA examination, the Veteran's mood was within normal limits.  He stated that he became a little depressed sometimes, but not that often; he was usually able to fight his depression off and it did not cause problems.  At the January 2011 VA examination, he said that he sometimes felt depressed or sad, but never became tearful.  The examiner noted that his mood was good on that day.   

The evidence demonstrates occasional anxiety.  The Veteran stated that he generally did not have anxiety unless it was triggered by something at the July 2009 VA examination.  In a November 2010 letter, the Veteran stated he had anxiety, and that he had an episode lasting three days in July of that year.  At the October 2011 Board hearing, he testified that he occasionally became nervous or anxious, especially when he encountered the unknown or unexpected.    

The Veteran has suspiciousness.  At the July 2009 VA examination, the Veteran reported that he was sometimes jumpy and would think he heard noises, such as people slamming doors, but when he investigated, there was nothing there.  He had exaggerated startle response; on one occasion, his wife slammed the door behind him and it startled him, so he turned to hit her (but did not).  In a November 2010 letter, the Veteran stated he would get up at night if he heard unusual sounds, and that he kept a gun nearby in case he needed it.  

The evidence demonstrates occasional, but not frequent, panic attacks.  At the July 2009 VA examination, the Veteran reported panic attacks at night when he would wake up feeling nervous and breathing hard.  In a November 2010 letter, the Veteran stated that he had anxiety and panic attacks, and that he had a major episode in July of that year that lasted three days and nights.  At the January 2011 VA examination, he reported a panic attack the previous summer; panic attacks appeared for no apparent reason, and he would become very fearful and claustrophobic.  Later that year at the October 2011 Board hearing, he stated that his last panic attack was two summers prior when he woke up sweating and having difficulty breathing.  These symptoms recurred over the next three days.    

The Veteran suffers from chronic sleep impairment.  At the July 2009 VA examination, the Veteran stated that every few months he would wake up in a cold sweat and hyperventilating.  At the January 2011 VA examination, he stated that his sleep was broken; he woke up after several hours, got up to check the house, and then went back to sleep.  The Veteran testified at the October 2011 Board hearing that he never slept more than several hours at a time, and that he felt tired before he even got to work.  

The evidence demonstrates mild memory loss.  The Veteran denied any memory problems at the July 2009 VA examination.  At the January 2011 VA examination, his remote and immediate memory were normal, but recent memory was mildly impaired, in that he would sometimes forget things his wife said and had to write his task list down.  He testified to similar memory problems at the October 2011 Board hearing.   

The evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to the above symptoms.  In November 2008, the Veteran stated that he was very stressed at work, but was able to function because he worked alone and was able to process his anger.  He had few interactions with others and had no desire to have a relationship of any type with them.  He had few friends and was bitter.  

At the July 2009 VA examination, the Veteran stated that he had been irritable, was not close to many people, and liked to be by himself a lot.  His wife tolerated his moods to some extent, and he was not close to his children.  He had a few friends, but they were not that close.  He had been at his job as a maintenance worker for the school system for 22 years, and he liked it because he was able to work at night, mostly by himself.  Generally his work went well, and the examiner stated that any PTSD symptoms that would cause problems at work would be mild or transient, and his symptoms were not severe enough to require continuous medication.  In Nov

At a February 2010 visit to the Vet Center, the doctor noted that the Veteran had a very low tolerance for stress, that he trusted no one, and remained angry most of the time.  At the January 2011 VA examination, the Veteran said that he and his wife had their difference but managed to get along, and that he was close to one of his sons but not with the other two.  He described himself as a loner.  

The January 2011 VA examiner opined that there was not occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD symptoms; rather, PTSD symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  At the October 2011 Board hearing, the Veteran testified that he continued in his job as a maintenance worker and was able to work alone most of the time, which was good because he had a short fuse.  If not for his inability to work around others, he may have received more promotions in his current job.  He didn't like to be around crowds, and he would occasionally get into altercations with people, although he had never been violent or physical.  

While the 2011 VA examiner's opinion suggested the PTSD symptomatology was transient or mild, the entire record of evidence, including the lay evidence report of symptoms and impairments by the Veteran, demonstrates the presence of many of the symptoms in the 30 percent rating category.  Considering all the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating for PTSD have been met for the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.   

The Board acknowledges that the evidence demonstrates the presence of occasional auditory hallucinations, which is one criterion in the 100 percent rating category.  As mentioned above, the Veteran reported that he occasionally heard noises, such as doors slamming, but when he investigated, nothing was there.  The 2011 VA examiner noted that auditory hallucinations were not persistent.  Although one of the criteria for a 100 percent evaluation has been reported, the evidence does not show the continued presence of such auditory hallucinations, and does not show that this one symptom has resulted in total occupational and social impairment as required for a 100 percent rating, occupational and social impairment with deficiencies in most areas as required for a 70 percent rating, or even occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating.    

In concluding that an increased disability rating of 30 percent, but no higher, is warranted for this rating period, the Board has also relied, in part, upon the GAF scores assigned throughout the rating period on appeal.  The July 2009 VA examiner assigned a GAF score of 60 to 65, and the January 2011 VA examiner assigned a GAF score of 63.  

The GAF score of 60, which reflects moderate symptoms or moderate impairment of occupational or social functioning, does not warrant an increased rating in excess of 30 percent, as the symptoms reflected by the score are commensurate with the 30 percent evaluation assigned herein.  Scores in the range of 61 to 70 reflect only mild symptoms or mild impairment of occupational or social functioning, and do not warrant an increased rating as they reflect criteria in a less disabling rating category than the 30 percent rating assigned herein.  Based upon the foregoing, the Board finds that the criteria for a 30 percent initial rating for PTSD, but no higher, have been met for the entire rating period on appeal.     

Extraschedular Consideration 

The Board has considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, irritability, chronic sleep impairment, and mild memory loss.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment are explicitly part of the schedular rating criteria (DC 9411).  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Right Knee and Upper Left Ankle Disorders

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal as to service connection for right knee and upper left ankle disorders; hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and the appeal as to these issues is dismissed.


ORDER

An initial 30 percent evaluation for PTSD, for the entire period on appeal, is granted.

The appeal for service connection for a right knee disorder is dismissed.

The appeal for service connection for a left upper ankle disorder is dismissed.


REMAND

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran another VA examination with regard to his claims for service connection for hearing loss and tinnitus.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the Veteran contends that he has bilateral hearing loss and tinnitus due to military noise exposure.  He was an infantryman in the Army, and served in Vietnam from July 1969 to June 1970.  He received a Combat Infantryman Badge, demonstrating direct involvement in combat.  After service separation, he worked as a carpenter in a house remodeling business for 18 years, and was exposed to hammering and power tools.  Since then, he has worked in a custodial position for a school corporation for 22 years with minimal noise exposure.  

The Veteran was afforded a VA audiological examination in July 2009.  After reviewing the claims file and conducting an audiological examination, the VA examiner opined that the Veteran's hearing loss was not the result of military noise exposure.  The examiner based his opinion on the Veteran's normal hearing upon service separation.  In addition, the examiner opined that the Veteran's tinnitus was associated with his hearing loss, and because hearing loss was not related to military noise exposure, neither was his tinnitus.

The Board finds that the 2009 VA examination is inadequate as the examiner based his opinion only on normal hearing at service separation.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a VA examination is necessary to obtain an opinion as to whether the Veteran's current hearing loss and tinnitus are related to military noise exposure.   

Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to address the causation or etiology of his hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should address offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's hearing loss was incurred during or caused by active service, specifically the military loud noise exposure (acoustic trauma) in service.  The examiner should assume the Veteran's statements as to loud noise exposure in service are true.  The examiner should not base a negative opinion solely on normal hearing at service separation.    

b.  Next, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's tinnitus was incurred during or caused by active service, specifically the military loud noise exposure in service.  The examiner should assume the Veteran's statements as to loud noise exposure are true.  A negative opinion must not be based solely on normal hearing at service separation.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed hearing loss and tinnitus.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


